Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0143764, filed on 10/30/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/4/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 & 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3 & 13 state “wherein the memory controller determines the offset in a multiple unit of the number of logical addresses occupied by one of the plurality of memory devices.” The meaning of “the offset in a multiple unit” is unclear. For the purpose of this examination this limitation is interpreted as the offset is a number of units x (where x is a real number and the units are blocks). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 & 12-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bennett et al. [hereinafter Bennett] PG Pub US 2021/0081330 A1.

Regarding claim 1, Bennett discloses:
a plurality of memory devices including a plurality of blocks configured of memory cells (memory devices 228 [0036]); and 
a memory controller configured to control the plurality of memory devices corresponding to a plurality of zones by configuring the plurality of zones with the plurality of blocks included in each of the plurality of memory devices (A controller of the storage device is configured to retrieve a first command to write data to one or more first logical blocks of a first zone [abstract]), 
wherein the memory controller is further configured to: receive a write request from a host (A controller of the storage device is configured to retrieve a first command to write data [abstract]), 
determine a target zone indicated by the write request among the plurality of zones (when a write command is received, a zone 406 is identified by its ZSLBA [0052]), and 
determine a logical address of the target zone on which a write operation is to be started based on a write pointer and an offset corresponding to the target zone (the controller tracks the LBA offset in the fifth column 560 and correspondingly advances the write pointer 510, the controller acknowledges that the first logical block 512.sub.0 is used, and writes the data associated with the first command 520 to the next available logical block 512.sub.2, as indicated by the write pointer 510.sub.1 [0071]).

Regarding claim 2 the limitations of this claim have been noted in the rejection of claim 1. Bennett also discloses:
wherein the memory controller is further configured to determine the offset based on a number of logical addresses occupied by one of the plurality of memory devices among logical addresses of the target zone (a fourth column 558 identifying the number of logical blocks the write pointer 510 has advanced after a write has been logged in the completion queue, a fifth column 560 identifying the LBA offset of the zone from the ZSLBA [0066]).

Regarding claim 3 the limitations of this claim have been noted in the rejection of claim 2. Bennett also discloses:
wherein the memory controller determines the offset in a multiple unit of the number of logical addresses occupied by one of the plurality of memory devices (a fourth column 558 identifying the number of logical blocks the write pointer 510 has advanced after a write has been logged in the completion queue [0066]).

Regarding claim 4 the limitations of this claim have been noted in the rejection of claim 1. Bennett also discloses:
wherein the memory controller determines the logical address of the target zone by increasing a logical address indicated by the write pointer by the offset (a fourth column 558 identifying the number of logical blocks the write pointer 510 has advanced after a write has been logged in the completion queue, a fifth column 560 identifying the LBA offset of the zone from the ZSLBA, and a sixth column 562 identifying the physical location of the NAND address associated with the LBA used to store the data [0066]).

Regarding claim 5 the limitations of this claim have been noted in the rejection of claim 4. Bennett also discloses:
wherein when the logical address of the target zone determined by increasing the logical address indicated by the write pointer by the offset exceeds a last logical address of the target zone, the memory controller determines the logical address of the target zone by additionally increasing the logical address indicated by the write pointer by a number of exceeded logical address (When a controller 408 selects the erase blocks that will store the data for each zone, the controller 408 will be able to choose the erase blocks either at the zone open time, or the controller 408 may choose the erase blocks as a need to fill the first NAND location or wordline of that particular erase block is reached. This may be more differentiating when the above described method of filling one erase block completely prior to starting the next erase block is utilized. The controller 408 may use the time difference to select a more optimal erase block in a just-in-time basis. The decision of which erase block is allocated and assigned for each zone and its contiguous LBAs can be occurring for zero or more concurrent zones at all times within the controller 408 [0050]).

Regarding claim 6 the limitations of this claim have been noted in the rejection of claim 3. Bennett also discloses:
wherein the memory controller is further configured to change a state of the target zone to an open state in response to an open request received from the host before receiving the write request from the host (An empty zone switches to an open and active zone once a write is scheduled to the zone or if a zone open command is issued by the host [0053]), and 
wherein the memory controller determines the offset corresponding to the target zone of the open state (The controller of the storage device then determines the LBA offset from the ZSLBA [0072]).

Regarding claim 7 the limitations of this claim have been noted in the rejection of claim 6. Bennett also discloses:
wherein the memory controller determines the offset by increasing the offset by k time, where k is a natural number equal to or greater than 1, to the number of logical addresses occupied by one of the plurality of memory devices each time the offset is determined (a fourth column 558 identifying the number of logical blocks the write pointer 510 has advanced after a write has been logged in the completion queue, a fifth column 560 identifying the LBA offset of the zone from the ZSLBA [0066] Fig. 5B shows examples of offsets of 2, 3, & 7).

Regarding claim 8 the limitations of this claim have been noted in the rejection of claim 6. Bennett also discloses:
wherein an initial value of the write pointer indicates a start logical address of the target zone (Each of the zones 406 is associated with a zone starting logical block address (ZSLBA) [0051]).

Regarding claim 9 the limitations of this claim have been noted in the rejection of claim 8. Bennett also discloses:
wherein the memory controller determines the offset corresponding to the target zone to obtain the logical address of the target zone by applying the offset corresponds to a physical address of a memory device to the start logical address in an idle state among the plurality of memory devices (as best understood by the examiner, this claim is stating that the controller is determining an offset for a memory that is not currently active saving or reading data. In addition to the fact that this is inherent on the first write to a memory device, Bennett discloses An empty zone switches to an open and active zone once a write is scheduled to the zone or if a zone open command is issued by the host [0053]).

Regarding claim 12, Bennett discloses:
receiving a write request from a host (A controller of the storage device is configured to retrieve a first command to write data to one or more first logical blocks of a first zone [abstract]); 
determining a logical address of a target zone indicated by the write request among a plurality of zones configured of blocks included in each of a plurality of memory devices (when a write command is received, a zone 406 is identified by its ZSLBA [0052]), 
the logical address of the target zone on which a write operation is to be started based on a write pointer and an offset corresponding to the target zone (a fourth column 558 identifying the number of logical blocks the write pointer 510 has advanced after a write has been logged in the completion queue, a fifth column 560 identifying the LBA offset of the zone from the ZSLBA [0066]); 
determining a physical address of a memory device corresponding to the logical address of the target zone among the plurality of memory devices (a sixth column 562 identifying the physical location of the NAND address associated with the LBA used to store the data [0066]); and 
transmitting a write command corresponding to the write request and the physical address to the memory device corresponding to the logical address of the target zone (The term “written to” includes programming user data on 0 or more NAND locations in an erase block and/or partially filled NAND locations in an erase block when user data has not filled all of the available NAND locations [0054]).

Regarding claim 13 the limitations of this claim have been noted in the rejection of claim 12. Bennett also discloses:
further comprising determining the offset based on a number of logical addresses occupied by one of the plurality of memory devices among logical addresses of the target zone (a fourth column 558 identifying the number of logical blocks the write pointer 510 has advanced after a write has been logged in the completion queue, a fifth column 560 identifying the LBA offset of the zone from the ZSLBA [0066]), and wherein the offset is determined in a multiple unit of the number of logical addresses occupied by one of the plurality of memory devices (a fourth column 558 identifying the number of logical blocks the write pointer 510 has advanced after a write has been logged in the completion queue [0066]).

Regarding claim 14 the limitations of this claim have been noted in the rejection of claim 12. Bennett also discloses:
wherein the logical address of the target zone is determined by increasing a logical address indicated by the write pointer by the offset (a fourth column 558 identifying the number of logical blocks the write pointer 510 has advanced after a write has been logged in the completion queue, a fifth column 560 identifying the LBA offset of the zone from the ZSLBA, and a sixth column 562 identifying the physical location of the NAND address associated with the LBA used to store the data [0066]).

Regarding claim 15 the limitations of this claim have been noted in the rejection of claim 14. Bennett also discloses:
wherein the logical address of the target zone is determined by additionally increasing the logical address indicated by the write pointer by a number of exceeded logical address when the logical address of the target zone determined by increasing the logical address indicated by the write pointer by the offset exceeds a last logical address of the target zone (When a controller 408 selects the erase blocks that will store the data for each zone, the controller 408 will be able to choose the erase blocks either at the zone open time, or the controller 408 may choose the erase blocks as a need to fill the first NAND location or wordline of that particular erase block is reached. This may be more differentiating when the above described method of filling one erase block completely prior to starting the next erase block is utilized. The controller 408 may use the time difference to select a more optimal erase block in a just-in-time basis. The decision of which erase block is allocated and assigned for each zone and its contiguous LBAs can be occurring for zero or more concurrent zones at all times within the controller 408 [0050]).

Regarding claim 16 the limitations of this claim have been noted in the rejection of claim 13. Bennett also discloses:
receiving an open request for the target zone from the host; and changing a state of the target zone to an open state in response to the open request, wherein the determining of the offset includes determining the offset corresponding to the target zone of the open state, and wherein the determining of the offset includes increasing the offset by k time, where k is a natural number equal to or greater than 1, to the number of logical addresses occupied by one of the plurality of memory devices each time the offset is determined (a fourth column 558 identifying the number of logical blocks the write pointer 510 has advanced after a write has been logged in the completion queue, a fifth column 560 identifying the LBA offset of the zone from the ZSLBA [0066] Fig. 5B shows examples of offsets of 2, 3, & 7).

Regarding claim 17 the limitations of this claim have been noted in the rejection of claim 16. Bennett also discloses:
wherein an initial value of the write pointer indicates a start logical address of the target zone (Each of the zones 406 is associated with a zone starting logical block address (ZSLBA) [0051]).

Regarding claim 18 the limitations of this claim have been noted in the rejection of claim 17. Bennett also discloses:
wherein the offset corresponding to the target zone is determined so that the logical address of the target zone obtained by increasing the start logical address by the offset corresponds to a physical address of a memory device in an idle state among the plurality of memory devices (as best understood by the examiner, this claim is stating that the controller is determining an offset for a memory that is not currently active saving or reading data. In addition to the fact that this is inherent on the first write to a memory device, Bennett discloses An empty zone switches to an open and active zone once a write is scheduled to the zone or if a zone open command is issued by the host [0053]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of Lee et al. [hereinafter Lee] PG Pub US 2019/0057025 A1.

Regarding claim 10 the limitations of this claim have been noted in the rejection of claim 8. Bennet also discloses:
wherein the memory controller determines the offset corresponding to the target zone to obtain the logical address of the target zone by applying the offset corresponds to a physical address of a memory device (The controller of the storage device then determines the LBA offset from the ZSLBA [0069]).
It is noted that Bennett failed to explicitly disclose:
of which an erase count is smallest among the plurality of memory devices to the start logical address.
However, Lee discloses:
of which an erase count is smallest among the plurality of memory devices to the start logical address (The target memory blocks may be selected to have the smallest erase counts among the memory blocks [0123]).
The systems of Bennett and Lee are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Bennett and Lee since this would allow the system of Bennett to select a target zone for saving data based on which blocks have the smallest erase counts. This system would allow the memory system to use the memory more evenly resulting in a more reliable system. 

Regarding claim 11, the limitations of this claim have been noted in the rejection of claim 1, it is noted that Bennett failed to explicitly disclose:
wherein at least some of the plurality of memory devices are connected to the memory controller through different channels.
However, Lee discloses:
wherein at least some of the plurality of memory devices are connected to the memory controller through different channels (the controller 6320 may be connected to the memory device 6340 through a plurality of channels CH1 to Chi [0156]).
The systems of Bennett and Lee are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Bennett and Lee since this would allow the controller of Bennett to communicate with each memory device through its own channel. A controller communicating with memory devices with different channels (parallel) is faster than a controller communicating with memory devices serially. 

Regarding claim 19 the limitations of this claim have been noted in the rejection of claim 17. Bennet also discloses:
wherein the offset corresponding to the target zone is determined so that the logical address of the target zone obtained by increasing the start logical address by the offset corresponds to a physical address of a memory device (The controller of the storage device then determines the LBA offset from the ZSLBA [0069]).
It is noted that Bennett failed to explicitly disclose:
of which an erase count is smallest among the plurality of memory.
However, Lee discloses:
of which an erase count is smallest among the plurality of memory devices (The target memory blocks may be selected to have the smallest erase counts among the memory blocks [0123]).
The systems of Bennett and Lee are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Bennett and Lee since this would allow the system of Bennett to select a target zone for saving data based on which blocks have the smallest erase counts. This system would allow the memory system to use the memory more evenly resulting in a more reliable system.

Notes
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kachare et al. PG Pub US 2019/0050289 A1 discloses a namespace offset table, with an offset that determines the location within the Ethernet SSD at which the namespace begins. When a write operation to a namespace is performed, the Ethernet SSDs hosting the namespace may calculate the virtual stripe within which the write is to be performed by adding the logical block address (LBA) of the write operation to the namespace offset [0056].
Kanno et al. PG Pub US 2021/0223994 A1 discloses the controller 4 may determine whether or not the conditions that the lead part of the contiguous logical addresses specified by the offsets and the data sizes of the plurality of first write commands reordered matches the next write location within QLC zone #1 and the data size corresponding to the contiguous logical addresses is equal to or larger than the minimum write size, are satisfied. Then, when the conditions are satisfied, the controller 4 may determine that the writing within QLC zone #1 can be executed sequentially in equal to or larger than the minimum write size from the next write location within QLC zone #1 [0240].
Jin et al. PG Pub US 2021/0173785 A1 discloses The mapping data includes a start logical address LBA 20, an offset for the start logical address LBA 20 and 80 that is the length of the logical address string. The offset for the start logical address LBA 20 is determined based on a program sequence in Zone 1. Write data corresponding to LBA 20 might be 1st programed in Zone 1, thus the offset for the start logical address LBA 20 is 1. Offsets for LBA 21 to LBA 99 may be calculated with reference to the offset for the start logical address LBA 20 [0172]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN D ROSSITER/Primary Examiner, Art Unit 2133